DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over OCHI (US 9,857,749) in view of HINO (US 9,284,138).
Regarding claim 1, OCHI discloses a driving force transmitting apparatus comprising: a first planetary gear unit (22) including a first locked gear (28B) provided with a plurality of first locked portions (latches see Fig. 5), and including a first mesh gear (35B); a second planetary gear unit (21) including a second locked gear (28A) provided with a plurality of second locked portions, and including a second mesh gear (35A) configured to mesh with the first mesh gear (35B); a rotation switching member (27) including a first locking portion (27B) and a second locking portion (27A), wherein the rotation switching member is capable of moving to (i) a first stop position at which the first locking portion locks one of the plurality of first locked portions to stop the first locked gear, and (ii) a second stop position at which the second locking portion locks one of the plurality of second locked portions to stop the second locked gear; and an urging member (48) configured to urge the rotation switching member (27) to the second stop position.
OCHI does not disclose an interval between the plurality of second locked portions in a rotational direction of the second locked gear is larger than an interval between the plurality of first locked portions in a rotational direction of the first locked gear.
HINO teaches a driving force transmitting apparatus (see Fig. 7), wherein an interval between the plurality of second locked portions (@ 154a) in a rotational direction of the second locked member is larger than an interval between the plurality of first locked portions (@ 153a) in a rotational direction of the first locked gear.
It would have been obvious to one of ordinary skill in the are at the time the invention was filed to modify the interval between the locked portions in a rotational direction such that the interval of the second locked member would be larger than that of the first to allow for a variation in the timing of the engagement of the switching member with the locking portions to accommodate different designs and use cases of the apparatus.  The prior art meets the basic structural limitations of the invention, finding the optimum value or range of the interval between locked portions would only require routine skill.
Regarding claim 2, the combination of OCHI-HINO discloses the plurality of first locked portions is arranged at an equal interval in the rotational direction of the first locked gear, and wherein the plurality of second locked portions is arranged at an equal interval in the rotational direction of the second locked gear.
Regarding claim 4, the combination of OCHI-HINO discloses a number of first locked portions is larger than a number of second locked portions.
Regarding claim 5, the combination of OCHI-HINO discloses an actuator (31) configured to move the rotation switching member to the first stop position and the second stop position.
Regarding claim 6, the combination of OCHI-HINO discloses the actuator (31) is a solenoid, wherein, in a case where the solenoid is in a non-energized state, the rotation switching member is moved to the second stop position by urging force of the urging member (48), and wherein, in a case where the solenoid is in an energized state, the rotation switching member is moved to the first stop position by magnetic force of the solenoid against the urging force of the urging member.
Regarding claim 8, the combination of OCHI-HINO discloses a driving force output gear (25), wherein the first planetary gear unit includes a first output gear (40B) configured to mesh with the driving force output gear (25), and wherein the second planetary gear unit includes a second output gear (40A) configured to mesh with the driving force output gear.
Regarding claim 9, the combination of OCHI-HINO discloses in a case where the rotation switching member is at the first stop position, the second output gear is configured to rotate the driving force output gear in a first direction, and wherein, in a case where the rotation switching member is at the second stop position, the first output gear is configured to rotate the driving force output gear in a second direction opposite to the first direction.
Regarding claim 10, the combination of OCHI-HINO discloses the first planetary gear unit includes a first planetary gear (36B) that is supported by the first mesh gear (35) and is configured to mesh with the first locked gear (@33) and the first output gear (@39), and wherein the second planetary gear unit includes a second planetary gear that is supported by the second mesh gear and is configured to mesh with the second locked gear and the second output gear.
Regarding claim 11, the combination of OCHI-HINO discloses in a case where the rotation switching member is at the first stop position, the second output gear is configured to rotate the driving force output gear in a first direction, and wherein, in a case where the rotation switching member is at the second stop position, the first output gear is configured to rotate the driving force output gear in a second direction opposite to the first direction.
Regarding claim 12, the combination of OCHI-HINO discloses an input gear (20) configured to mesh with the second mesh gear and transmit driving force to the second mesh gear.
Regarding claim 13, the combination of OCHI-HINO discloses a conveyance member (11, 16) configured to rotate forward or backward to convey a sheet in one direction or another direction, wherein the conveyance member is configured to convey the sheet in the one direction or the other direction by being driven by driving force transmitted from a driving source via the driving force transmitting apparatus.
Regarding claim 14, the combination of OCHI-HINO discloses a conveyance member (11, 16) configured to rotate forward or backward to convey a sheet in one direction or another direction; and an image forming unit (9) configured to form an image on the sheet conveyed by the conveyance member, wherein the conveyance member is configured to convey the sheet in the one direction or the other direction by being driven by driving force transmitted from a driving source via the driving force transmitting apparatus.
Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659